Name: Commission Regulation (EC) No 1497/98 of 14 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 15. 7. 98L 198/2 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1497/98 of 14 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities15. 7. 98 L 198/3 ANNEX to the Commission Regulation of 14 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 066 42,2 999 42,2 0709 90 70 052 41,6 999 41,6 0805 30 10 382 63,3 388 64,4 524 39,2 528 52,8 999 54,9 0808 10 20, 0808 10 50, 0808 10 90 064 89,8 388 78,7 400 94,0 508 96,9 512 59,2 524 88,6 528 55,0 800 232,0 804 111,1 999 100,6 0808 20 50 388 103,8 512 75,9 528 71,8 804 181,6 999 108,3 0809 10 00 052 231,3 064 128,1 999 179,7 0809 20 95 052 348,8 060 147,0 064 223,2 400 265,5 404 426,5 616 155,9 999 261,1 0809 40 05 064 131,1 066 103,7 624 270,8 999 168,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.